DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140031100 to Gomez et al (Gomez) in view of US Pub. 20130331173 to Jaffe and US Pub. 20060229122 to Macke.

Claims 1 and 11. Gomez discloses an electronic gaming machine (Fig. 1, 10) for unlocking a base game triggered during play of a first base game (¶¶30 and 31), the electronic gaming machine comprising: 
a display device (Fig. 1, 12) configured to display a plurality of games including the first base game (Fig. 4A, 102) and the second game (Fig. 4A, 104a); 
a player input interface configured to receive player input (Figs. 1 and 2, elements 18 and 38, and ¶¶19 and 20); 
a credit input mechanism including at least one of a card reader, a ticket reader, a bill acceptor, and a coin input mechanism, the credit input mechanism configured to establish a credit balance that is increasable and decreasable based on wagering activity (¶19); and 
a game controller (Fig. 2, 30) configured to: 
cause to be displayed a first game window including the first base game, the first game window including a first set of virtual reels, each virtual reel in the first set of virtual reels including a plurality of symbol positions, the first game window being associated with an unlock game during a first spin of the first base game (Fig. 4A, 102, and ¶30); 
cause to be displayed a second game window including the second game, the second game window including a second set of virtual reels, the first game window being unlocked and the second game window being locked during the first spin of the first base game (Fig. 4B, 104a, and ¶31); 
cause to be displayed a first spin result of the first play of the first base game in the first game window (Fig. 4A, 102, and ¶¶5, 6, and 30); 
determine a game outcome of an unlock game associated with the first game window, the game outcome for the unlock game and triggering an unlocking of the second game window (Figs. 4A+B, and ¶¶30 and 31); 
unlock the second game window for at least one subsequent play, the unlocking resulting in the second set of virtual reels being spun during the at least one subsequent play (Figs. 4A+B, and ¶¶30 and 31); and 
determine a number of credits to be awarded to a player based on a total of the game outcome from the first play and the at least one subsequent play (¶39).
However, Gomez fails to explicitly disclose:
unlocking a second base game;
a plurality of base games; and
a second game window including the second base game;
determine a game outcome of an unlock game associated with the first game window, the game outcome for the unlock game indicating a winning outcome for the unlock game and triggering an unlocking of the second game window (emphasis added).
Jaffe teaches unlocking a base game; and a second base game (Figs. 5 and 6, 510a and 610a, and ¶48 “a wagering game outcome that follows the wagering game outcome shown in FIG. 5”; and ¶54 “all base wagering games”).  The gaming system of Gomez would have motivation to use the teachings of Jaffe in order to provide a way for a game player to improve game results in a previous game play in doing so would give players optimism that they will gain higher winnings if they continue to play the game. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Gomez with the teachings of Jaffe in order to provide a way for a game player to improve game results in a previous game play in doing so would give 
Macke teaches a game outcome for a game indicating a winning outcome for the game and triggering an unlocking of the second game window (¶¶26, 27, and 46, “a triggering event, such as a winning combination”, and “secondary display”).  The gaming system of Gomez would have motivation to use the teachings of Macke in order to provide additional ways to trigger the second game window which would increase the probability that a player will advance to play the second game in hopes of providing game players with a more enjoyable game experience.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Gomez with the teachings of Macke in order to provide additional ways to trigger the second game window which would increase the probability that a player will advance to play the second game in hopes of providing game players with a more enjoyable game experience.

Claims 2 and 12. Gomez discloses wherein each of the sets of virtual reels comprises a 3x5 matrix of display positions (Fig. 4B, elements 102 and 104a displays slot reel display areas having 3x5 matrix areas), whereupon corresponding symbols randomly selected from a plurality of symbols are displayed (¶29 “random outcome”, and ¶33 “game outcome is determined based on the arrangement of symbols randomly selected from spinning”, also see ¶¶33, 35, and 36).

Claims 6 and 16. Gomez discloses wherein an unlock animation sequence is displayed when the second game window is unlocked (¶28 “moving images”; and ¶31 such as remove the 

Claims 7 and 17. Gomez in view of Macke teaches wherein unlocking the second game window for at least one subsequent spin further includes dissociating the unlock game from the first game window and associating the unlock game with the second game window for the at least one subsequent spin (see Gomez Figs. 4A+B, and ¶¶30 and 31; and Macke ¶28, such that each separate section is an independent game).

Claims 8 and 18. Gomez discloses wherein the game outcome for the unlock game is determined at least in part by a random number generator (¶24 disclose a RNG).

Claims 10 and 20. Gomez in view of Macke teaches wherein the game controller is further configured to unlock at least a third game window (see Gomez ¶40) based on a winning outcome (see Macke ¶¶26, 27, and 46) of the at least one subsequent play (see Gomez ¶40).

Claims 3-5, 9, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140031100 to Gomez et al (Gomez) in view of US Pub. 20130331173 to Jaffe and US Pub. 20060229122 to Macke as applied to claims 2 and 12 above, and further in view of US Pub. 20140162751 to Ryan.

Claims 3 and 13. Gomez in view of Jaffe and Macke fails to explicitly disclose claims 3 and 13 limitations.

It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Gomez with the teachings of Ryan in order to provide an additional way for a game player to improve game results during slot game play in doing so would give players optimism that they will gain higher winnings if they continue to play the game in hopes to both provide players with a more exciting and fun gaming experience while at the same time helping gaming establishments earn higher revenue from more game play.

Claims 4 and 14. Gomez in view of Ryan teaches wherein an unlock symbol has a size equivalent to the 3x3 matrix of the unlock symbol display position (see Ryan Figs. 5B+C and ¶¶113-115).

Claims 5 and 15. Gomez in view of Ryan teaches wherein the unlock symbol display position is substantially centered over one of the sets of virtual reels (see Ryan Figs. 5B+C and ¶¶113-115).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.